         Case: 1:19-cv-04170 Document #: 1 Filed: 06/21/19 Page 1 of 5 PageID #:1




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                            )
SOUTHWEST AREAS PENSION FUND,                            )
and CHARLES A. WHOBREY, as Trustee                       )       Case No. 19-cv-4170
                                                         )
                               Plaintiffs,               )       Judge
                                                         )
                     v.                                  )       Magistrate Judge
                                                         )
YARUSSI CONSTRUCTION, INC.                               )
                                                         )
                               Defendant.                )

                                               COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and

Charles A. Whobrey, one of its present trustees, for a cause of action against Defendant

allege as follows:

                                         JURISDICTION AND VENUE

          1.         This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of a withdrawal from a multiemployer pension plan.

          2.         This action arises under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of

1980 (“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action

under sections 502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f) and

1451(c).

          3.         Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29

U.S.C. §§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest

Areas Pension Fund (the “Pension Fund”) is administered at its principal place of




TM: 584261 / 19410009 / 6/21/2019                    1
         Case: 1:19-cv-04170 Document #: 1 Filed: 06/21/19 Page 2 of 5 PageID #:1




business in Rosemont, Illinois. Venue is also proper in this Court pursuant to the forum

selection clause contained in the Pension Fund’s Trust Agreement which designates this

district as the appropriate forum for lawsuits to collect withdrawal liability.

                                              PARTIES

          4.         The Pension Fund is a multiemployer pension plan within the meaning of

sections 3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.         Plaintiff Charles A. Whobrey is a present trustee and fiduciary of the

Pension Fund within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A),

and he and his fellow trustees are the plan sponsor of the Pension Fund within the

meaning of section 4001(a)(10) of ERISA, 29 U.S.C. § 1301(a)(10). The Trustees

administer the Pension Fund at 9377 West Higgins Road, Rosemont, Illinois.

          6.         Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§

1132(a)(3) and 1451(a)(1), the Trustees, by and through their designated trustee Charles

A. Whobrey are authorized to bring this action on behalf of the Pension Fund, its

participants and beneficiaries for the purpose of collecting withdrawal liability.

          7.         Defendant Yarussi Construction, Inc. (“Yarussi”) is a corporation organized

under the laws of the State of New York. Yarussi is an “employer” and a “party-in-interest”

as those terms are defined by sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5)

and 1002(14)(C).

                                        CLAIM FOR RELIEF

          8.         Plaintiffs hereby reallege and incorporate each and every allegation made

in paragraphs 1 through 7 of this Complaint as though fully set forth herein.




TM: 584261 / 19410009 / 6/21/2019                  2
         Case: 1:19-cv-04170 Document #: 1 Filed: 06/21/19 Page 3 of 5 PageID #:1




          9.         During all relevant times, Yarussi was bound by collective bargaining

agreements with a certain local union affiliated with the International Brotherhood of

Teamsters under which Yarussi was required to make contributions to the Pension Fund

on behalf of certain of its employees.

          10.        The Pension Fund determined that on or about July 30, 2017, Yarussi

permanently ceased to have an obligation to contribute to the Pension Fund and/or

permanently ceased all covered operations, thereby effecting a “complete withdrawal”

from the Pension Fund within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383.

          11.        As a result of this complete withdrawal, Yarussi incurred withdrawal liability

to the Pension Fund in the principal amount of $781,043.19 as determined under section

4201(b) of ERISA, 29 U.S.C. § 1381(b).

          12.        On or about March 18, 2019, Yarussi received a notice and demand for

payment of the withdrawal liability issued by the Pension Fund in accordance with

sections 4202(2) and 4219(b)(1) of ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1). The

notice demanded full payment of the entire amount of the withdrawal liability by April 1,

2019, pursuant to section 4219(c)(5)(B) of ERISA, 29 U.S.C. § 1399(c)(5)(B), and

Appendix E, § 5(e)(2) of the Pension Fund’s Pension Plan. The amount demanded was

$781,043.19, the balance owed at that time on the withdrawal liability.

          13.        Yarussi did not timely initiate arbitration pursuant to section 4221(a)(1) of

ERISA, 29 U.S.C. § 1401(a)(1). Consequently, the amounts demanded by the Pension

Fund are due and owing pursuant to section 4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).




TM: 584261 / 19410009 / 6/21/2019                   3
         Case: 1:19-cv-04170 Document #: 1 Filed: 06/21/19 Page 4 of 5 PageID #:1




          14.        Yarussi failed to make the required withdrawal liability payment to the

Pension Fund and fell into default within the meaning of section 4219(c)(5) of ERISA, 29

U.S.C. § 1399(c)(5).

          WHEREFORE, Plaintiffs request the following relief:

          (a)         A judgment against Defendant, and on behalf of Plaintiffs, pursuant to

sections 502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for --

                     (i)       the past due withdrawal liability payment in the amount of

                               $781,043.19;

                     (ii)      interest computed and charged at an annualized interest rate equal

                               to two percent (2%) plus the prime interest rate established by

                               JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month

                               for which interest is charged;

                     (iii)     an amount equal to the greater of interest on the unpaid withdrawal

                               liability or liquidated damages of 20% of the unpaid withdrawal

                               liability; and

                     (iv)      attorney’s fees and costs.

          (b)        Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established

by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest

is charged, compounded annually; and

          (c)        For such further or different relief as this Court may deem proper and just.




TM: 584261 / 19410009 / 6/21/2019                      4
         Case: 1:19-cv-04170 Document #: 1 Filed: 06/21/19 Page 5 of 5 PageID #:1




                                                Respectfully submitted,

                                                /s/ Caitlin M. McNulty_______
                                                Caitlin M. McNulty, Esq.
                                                CENTRAL STATES FUNDS
                                                Law Department
                                                9377 W. Higgins Road, 10th Floor
                                                Rosemont, Illinois 60018
                                                Telephone: (847) 939-2463
                                                E-mail:cmcnulty@centralstatesfunds.org
June 21, 2019                                   ARDC No. 6317985




TM: 584261 / 19410009 / 6/21/2019           5
